FILED
                            NOT FOR PUBLICATION                                 JUL 22 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


HERBER ASBEL DE LEON-                            No. 09-72496
MAZARIEGOS,
                                                 Agency No. A072-109-940
              Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted July 10, 2014
                            San Francisco, California

Before: N.R. SMITH and CHRISTEN, Circuit Judges, and PIERSOL, Senior
District Judge.**

       Substantial evidence supports the BIA’s decision that De Leon Mazariegos

failed to meet his burden of proof establishing that he was persecuted (1) on

account of an imputed political opinion or (2) on account of his membership in a

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The Honorable Lawrence L. Piersol, Senior District Judge for the U.S.
District Court for the District of South Dakota, sitting by designation.
particular social group.1 The BIA accepted De Leon Mazariegos’s testimony that

guerillas attacked and threatened him and asked for him to reveal the location of

his father. There is no direct evidence of motive; the guerillas did not make any

statements relating to the political view of De Leon Mazariegos or his father nor

did they make any statement with regard to their own political views. See Garcia-

Milian v. Holder, No. 09-71461, 2014 WL 555138, *4-5 (9th Cir. February 13,

2014). De Leon Mazariegos claims that circumstantial evidence in the record

exists to support his claim. Specifically, De Leon Mazariegos argues that he was

targeted based on an imputed political opinion because his father was a member of

the civil patrol in Guatemala.2 This circumstantial evidence, by itself, does not

compel a conclusion that the guerillas were targeting him or his family based on

any imputed political opinion or membership in a particular social group. See

Santos-Lemus v. Mukasey, 542 F.3d 738, 747 (9th Cir. 2008) (“No evidence

suggests that the gang held any sort of belief system that they perceived Santos-

Lemus to oppose. Without evidence of an actual political opinion or motive in


      1
         Because substantial evidence supports the BIA’s determination that De
Leon Mazariegos was not persecuted on account of his membership in a particular
social group, we need not reach the issue of whether the BIA correctly determined
that his family may not constitute such a group.
      2
        De Leon Mazariegos did not testify that his father had problems with the
guerillas during the conflict or after De Leon Mazariegos fled Guatemala.
                                          2
Santos-Lemus’s or the gang’s actions, his claim fails.”), overruled on other

grounds by Henriquez-Rivas v. Holder, 707 F.3d 1081, 1093 (9th Cir. 2013) (en

banc); Arriaga-Barrientos v. INS, 937 F.2d 411, 414 (9th Cir. 1991) (holding that

mandatory service in the Guatemalan civil patrol is not sufficient to show an

imputed political opinion).

         Because De Leon Mazariegos failed to show past persecution or a “well-

founded fear” of persecution on account of a statutorily protected ground under the

less demanding asylum standard, he necessarily failed to demonstrate eligibility for

withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.

2003).

      Substantial evidence also supports the BIA’s denial of De Leon

Mazariegos’s Convention Against Torture claim because he failed to establish it is

more likely than not that he will be tortured if he returns to Guatemala. See

Al-Saher v. INS, 268 F.3d 1143, 1147 (9th Cir. 2001) (citing 8 C.F.R.

§ 208.16(c)(2)).

      PETITION FOR REVIEW DENIED.




                                          3